DETAILED ACTION
This Office action is in reply to application no. 16/904,263, filed 17 June 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to systems and methods for determining follow-up questions in forms, classified in G06N5/04.
II. Claims 17-20, drawn to methods for determining subsets of text common to longer blocks of text, classified in G06F40/289.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes for managing information on forms. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions are drawn to different processes, are classified differently, and a search for one is unlikely to yield results relevant to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Alicia Wright on 1 June 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because although they are nominally directed to systems, claim 10 (from which the others depend) includes no physical components but only subsystems and models, each of which can be interpreted, under the broadest reasonable interpretation, as software per se, which is a list of instructions and neither a process, machine, composition of matter nor an article of manufacture.  The Examiner suggests, to overcome this rejection, including a physical component such as a processor in claim 10; this is supported at least by Fig. 13. Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing elements of a form, predicting which subsidiary form elements may be related to the accessed elements, determining higher level form elements in a similar fashion, and generating a form based on linking the various elements.  The form is to be “reflowable” but there is no hint in the claims as to how this is accomplished.
This is mere automation of a manual process, simply taking the ordinary way in which a person might create a paper form, and automating it by putting related elements together, a process ordinarily done in the human mind or with a pen and paper and thus human mental activity.
This judicial exception is not integrated into a practical application because aside from the implicit inclusion of a computer – claim 1 does not in fact require any technology at all – nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
Assuming for the sake of argument that a computer is used, since in that case it only manipulates elements of a form, it does not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  It does not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b) because, under the assumption, only a generic computer is required, and the below-cited Guidance makes it clear this is not the “particular machine” envisioned.
It does not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such elements are data which is intangible and therefore not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  It does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as even if a computer was positively claimed, the lack of algorithmic and technical detail in the claim is so as not to go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1 includes no additional elements at all; claim 10 includes models and subsystems, which may (but need not) include software.  These elements are recited at a high degree of generality, require nothing more than a generic computer (if even that), and do nothing more than generic computer functions such as nondescript manipulation of data.
Generic computers performing generic computer functions, without an inventive concept outside the abstraction, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – at most, a generic computer performing a chronological sequence of abstract steps – do nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is likewise directed, at most, to a generic computer performing essentially the same process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2-5, 9 and 11-13 simply recite further abstract manipulation of data; claims 6-8 and 14-16 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (U.S. Publication No. 2019/0171726) in view of Sodhani et al. (U.S. Publication No. 2019/0286691).

In-line citations are to Ahmed.
With regard to Claim 1:
Ahmed teaches: A method comprising: 
accessing low-level form elements extracted from a static form; [abstract; “question components” may be “extracted”; 0033; they may be extracted from a “list” of questions, which reads on a form]
determining, using a first set of prediction models trained to determine associations between the low-level form elements, second-level form elements based on the low-level form elements, wherein each second-level form element of the second-level form elements comprises a respective one or more low-level form elements; [abstract; “question component models” are “trained” to “predict follow-up question components”] 
determining, using a second set of prediction models trained to determine associations in the second-level form elements and the low-level form elements, high-level form elements based on the second-level form elements and the low-level form elements, wherein each high-level form element of the high-level form elements comprises a respective one or more second-level form elements or low-level form elements… [abstract; the “follow up question components” are used to “generate one or more follow-up questions”] 

Ahmed does not explicitly teach generating a reflowable form based on the static form by, for each high-level form element of the high-level form elements, linking together the respective one or more second-level form elements or low-level form elements, but it is known in the art.  Sodhani teaches caption association techniques [title] which manages a “digital document”. [0036] It uses “language model training”, [0009] and can “generate structured digital forms”, [0003] which involves linking several form elements. [See e.g. Sheet 1, Fig. 1] The result “may be a reflowable form that adjusts its structure based on an available display area”. [0036] Sodhani and Ahmed are analogous art as each is directed to electronic means for using trained models to generate textual items for input.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sodhani with that of Ahmed in order to create structure from unstructured documents, as taught by Sodhani; [0003] further, it is simply a combination of known parts with predictable results, simply assembling Ahmed’s question into a reflowable form such as that disclosed by Sodhani; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 2:
The method of claim 1, further comprising: 
generating input data describing the low-level form elements, wherein generating the input data comprises, for a reference low-level form element, generating a first sequence of image patches corresponding to a portion of the static form in which the reference low-level form element appears; and 
inputting the input data to the first set of prediction models. [Sodhani; 0036; a “caption” is associated with a form element; these are displayed as interactive widgets on the mobile device; 0018; the input data are used for training]

With regard to Claim 3:
The method of claim 2, further comprising: 
generating additional input data describing the second-level form elements and the low-level form elements, wherein generating the additional input data comprises, for a reference second-level form element, generating a second sequence of image patches corresponding to a portion of the static form in which the reference second-level form element appears; and
inputting the additional input data to the second set of prediction models.

This claim is not patentably distinct from claim 2, as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 6:
The method of claim 1, wherein each prediction model in the first set of prediction models shares a respective common architecture with a corresponding prediction model in the second set of prediction models. [0042; each model is trained using a text corpus; Sheet 1, Fig. 1; all the models are within the structure shown in the box for computing device 102]

This claim is not patentably distinct from claim 1.  A method is defined by its steps and this claim does not recite nor alter any method step, but is merely descriptive of data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 10:
Ahmed teaches: A system [0018; e.g. a “computer” is used] comprising:
an input-generation subsystem configured to access low-level form elements extracted from a static form… [abstract; “question components” may be “extracted”; 0033; they may be extracted from a “list” of questions, which reads on a form] 
a first set of prediction models configured to analyze the input data to determine second-level form elements based on the low-level form elements, each second-level form element of the second-level form elements comprising a respective one or more low-level form elements, wherein the first set of prediction models is trained to determine associations between the low-level form elements; [abstract; “question component models” are “trained” to “predict follow-up question components”]
a second set of prediction models configured to determine high-level form elements based on the second-level form elements and the low-level form elements, each high-level form element of the high-level form elements comprising a respective one or more second- level form elements or low-level form elements, wherein the second set of prediction models is trained to determine associations between the second-level form elements and the low- level form elements… [abstract; the “follow up question components” are used to “generate one or more follow-up questions”] 

Ahmed does not explicitly teach to generate input data describing the low-level form elements or generate a reflowable form based on the static form based on the high-level form elements, but it is known in the art.  Sodhani teaches caption association techniques [title] which manages a “digital document”. [0036] It uses “language model training”, [0009] and can “generate structured digital forms”, [0003] which involves linking several form elements. [See e.g. Sheet 1, Fig. 1] The result “may be a reflowable form that adjusts its structure based on an available display area”. [0036] A “caption” is associated with a form element. [0036] Sodhani and Ahmed are analogous art as each is directed to electronic means for using trained models to generate textual items for input.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sodhani with that of Ahmed in order to create structure from unstructured documents, as taught by Sodhani; [0003] further, it is simply a combination of known parts with predictable results, simply assembling Ahmed’s question into a reflowable form such as that disclosed by Sodhani; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

It is notoriously old and well-known in the software arts that a developer can divide an application into subcomponents as she chooses and may name them whatever she likes.  Therefore references to named software subcomponents, such as “input-generation subsystem” and “form-generation subsystem”, are considered mere labeling and given no patentable weight.

With regard to Claim 11:
The system of claim 10, wherein the form-generation subsystem is configured to generate the reflowable form by, for each high-level form element of the high-level form elements, linking together the respective one or more second-level form elements or low-level form elements. [Sodhani, 0003 as cited above in regard to claim 10]

With regard to Claim 12:
The system of claim 10, wherein the input-generation subsystem generates the input data by, for a reference low-level form element, generating a first sequence of image patches corresponding to a portion of the static form in which the reference low-level form element appears. [Sodhani; 0036; a “caption” is associated with a form element; these are displayed as interactive widgets on the mobile device; 0018; the input data are used for training]


With regard to Claim 13:
The system of claim 12, the input-generation subsystem further configured to generate additional input data describing the second-level form elements and the low-level form elements, wherein generating the additional input data comprises, for a reference second-level form element, generating a second sequence of image patches corresponding to a portion of the static form in which the reference second-level form element appears.

This claim is not patentably distinct from claim 12, as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 14:
The system of claim 10, wherein each prediction model in the first set of prediction models shares a respective common architecture with a corresponding prediction model in the second set of prediction models. [0042; each model is trained using a text corpus; Sheet 1, Fig. 1; all the models are within the structure shown in the box for computing device 102]

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. in view of Sodhani et al. further in view of Roulland et al. (U.S. Publication No. 2008/0091408).

With regard to Claim 4:
The method of claim 1, wherein determining the second-level form elements comprises: 
generating a first graph comprising a first set of nodes, the first set of nodes comprising a respective node for each textrun in the low-level form elements; 
determining a first disconnected subgraph in the first graph; and 
grouping the low-level form elements into textblocks based on nodes in the first disconnected subgraph.

Ahmed and Sodhani teach the method of claim 1 but do not explicitly teach the use of subgraphs, but it is known in the art.  Roulland teaches a text navigation system [title] in which a “parser splits sentences” into “syntactic units” [0053] after problem statements have been split into sentences. [Sheet 2, Fig. 2, step S104] It builds a graph based on the sentence structure, [0016] which leads to the creation of “disconnected subgraphs” that then must be joined to the overall graph. [0093] Portions of a sentence, which read on text blocks, are represented by the graph elements. [id.] Multiple graphs are created. [Sheets 5-6, Figs. 4-5] Roulland and Ahmed are analogous art as each is directed to electronic means for analyzing text.
It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Roulland with that of Ahmed and Sodhani in order to refine a user query, as taught by Roulland; [0025] further, it is simply a substitution of one known part for another with predictable results, simply using Roulland’s structure to represent language in place of that of Ahmed; the substitution produces no new and unexpected result.

With regard to Claim 5:
The method of claim 4, wherein determining the high-level form elements comprises: 
generating a second graph comprising a second set of nodes, the second set of nodes comprising a respective node for each textblock; 
determining a second disconnected subgraph in the second graph; and 
grouping the second-level form elements and the low-level form elements into the high-level form elements based on nodes in the disconnected subgraph. [Roulland as cited above in regard to claim 4; multiple graphs are created]

This claim is not patentably distinct from claim 4 as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

Claim(s) 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. in view of Sodhani et al. further in view of Yang et al. (U.S. Patent No. 10,198,671).

Claims 7 and 15 are similar so are analyzed together.
With regard to Claim 7:
The method of claim 1, wherein the first set of prediction models comprises at least one of an image encoder, a text encoder, a context encoder, a fusion model, or a sequential association model.

With regard to Claim 15:
The system of claim 10, wherein: 
the first set of prediction models comprises a first image encoder, a first text encoder, a first context encoder, a first fusion model, and a first sequential association model; 
the second set of prediction models comprises a second image encoder, a second text encoder, a second context encoder, a second fusion model, and a second sequential association model; and 
the second set of prediction models are trained separately from the first set of prediction models.

Ahmed and Sodhani teach the method of claim 1 and system of claim 10, but do not explicitly teach these models, but they are known in the art.  Yang teaches a captioning system [title] that makes predictions based on semantic information. [Col. 9, lines 20-21] It models using “context fusion structures” and uses “different combinations” of models, with results compared to yet more models. [Col. 11, lines 48-49] Yang and Ahmed are analogous art as each is directed to electronic means for modeling language elements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yang with that of Ahmed and Sodhani in order to improve understanding, as taught by Yang; [Col. 1, lines 6-7] further, it is simply a substitution of one known part for another with predictable results, simply using Yang’s model in place of that of Ahmed; the substitution produces no new and unexpected result.

With regard to Claim 8:
The method of claim 7, wherein: 
the first set of prediction models comprises a first image encoder, a first text encoder, a first context encoder, a first fusion model, and a first sequential association model; 
the second set of prediction models comprises a second image encoder, a second text encoder, a second context encoder, a second fusion model, and a second sequential association model; and
the second set of prediction models are trained separately from the first set of prediction models. [Yang, Col. 11, lines 48-49 as cited above in regard to claim 7]

This claim is not patentably distinct from claim 7.  First, a method is defined by its steps and this claim does not recite nor alter any method step, but is merely descriptive of data.  (That the two sets of models are trained separately from each other is unavailing, as the claimed method does not positively recite training any models at all.)  Second, this claim consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. in view of Sodhani et al. further in view of Cheng et al. (U.S. Patent No. 8,606,724).

These claims are similar so are analyzed together.
With regard to Claim 9:
The method of claim 1, wherein the second set of prediction models comprises a sequential association model configured to classify the high-level form elements into three or more classes of high-level form elements.

With regard to Claim 16:
The system of claim 10, wherein: 
the first set of prediction models comprises a first sequential association model configured to implement a binary classifier to classify the second-level form elements; and 
the second set of prediction models comprises a second sequential association model configured to classify the high-level form elements into three or more classes of high-level form elements.

Ahmed and Sodhani teach the method of claim 1 and system of claim 10, but do not explicitly teach this model, and though it is of no patentable significance as explained below, it is known in the art.  Cheng teaches a machine learning system [title] that involves at least “three classes” and uses sequential association to distinguish them. [Col. 16, lines 62-67] The data are based on an “input vector”. [abstract] Cheng and Ahmed are analogous art as each is directed to electronic means for using machine learning to solve problems.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cheng with that of Ahmed and Sodhani in order to improve security, as taught by Cheng; [Col. 1, lines 46-47] further, it is simply a substitution of one known part for another with predictable results, simply using Cheng’s model in place of one of Ahmed’s; the substitution produces no new and unexpected result.

These claims are not patentably distinct from claims 1 and 10.  As the model only comprises this element, it can also include other elements, and any use of it can be entirely with the other elements.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694